Citation Nr: 0418047	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  97-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for spondylolysis and 
spondylolisthesis of the lumbar spine.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers (NACVSO)


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from August 1967 to November 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office RO in St. Petersburg, 
Florida which denied service connection for spondylolysis and 
spondylolisthesis.  The veteran moved to New Jersey during 
the pendency of this appeal and original jurisdiction over 
this matter was thereby transferred to the RO in Newark, New 
Jersey. 

The case was remanded by the Board to the RO in February 2000 
for additional development of the record.  The requested 
development was completed, and in March 2004 the Newark RO 
issued a supplemental statement of the case which continued 
to deny the veteran's claim.  The veteran's VA claims folder 
has been returned to the Board.


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
veteran had a back disability prior to his entry into active 
duty, as noted in the pre-enlistment physical examination and 
service medical records.

2.  Clear and unmistakable evidence establishes that the 
veteran's pre-existing back disability was not aggravated 
during or due to his military service.
 

CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted.  38 U.S.C.A. § 
1111 (West 2002); 
38 C.F.R. § 3.304 (2003).

2.  Spondylolysis and spondylolisthesis of the lumbar spine 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a low 
back disability, denominated as spondylolysis and 
spondylolisthesis of the lumbar spine.  He denies knowledge 
of any pre-existing back disability.  In essence, he contends 
that his current back disability was incurred or aggravated 
due to a fall from a platform during service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

By various correspondence from the RO as well as the July 
1996 rating decision, October 1996 Statement of the Case, the 
Supplemental Statements of the Case from October 1997, May 
1999 and June 2003, as well as the Board's February 2000 
remand, the veteran was notified of what information was 
necessary to substantiate his claims, as well as whether he, 
or VA, bore the burden of producing or obtaining the 
evidence.  Crucially, letters from the RO to the veteran in 
October 2002, March 2003 and  August 2003 described what 
evidence was required from the veteran.  

Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a) (West 2002).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  This is a chronological 
impossibility in this case.  The initial actions of the 
agency of original jurisdiction occurred prior to enactment 
of the VCAA.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).
 
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of his claims, 
because the initial adjudication occurred long before the 
enactment of the VCAA, the timing of the notice does not 
comply with Pelegrini.  Clearly, this cannot be undone.  
However, in the opinion of the Board there is no basis for 
concluding that prejudicial error occurred simply because the 
veteran received VCAA notice after the initial adjudication, 
particularly because it was impossible for VCAA notice to be 
provided prior November 2000.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
[there is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Court shall 
"take due account of the rule of prejudicial error."]  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claims for service 
connection addressed in this decision was harmless error.    
 
In this case, the notice of enactment of the VCAA was 
certainly not provided to the veteran prior to the first AOJ 
adjudication of the claim, since that adjudication occurred 
many years before the enactment of the VCAA.  However, the 
claims at issue have been reviewed by the AOJ on a de novo 
basis following the Court's remand.  See the March 2004 
supplemental statement of the case.  Thus, the due process 
concerns expressed by the Court in Pelegrini have been 
satisfied in this case. 

In addition, the Board notes that the United States Court of 
Appeals for the Federal Circuit has concluded that section 
3(a) of the VCAA "was not intended to be given retroactive 
effect, and thus did "not apply retroactively to require that 
proceedings that were complete before [VA] and were on appeal 
to the Court of Appeals for Veterans Claims or [the Federal 
Circuit] be remanded for readjudication under the new 
statute."  See Bernklau v. Principi, 291 F.3d 795, 805-806 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).

In short, the veteran has been provided with many 
opportunities to submit evidence and argument in support of 
his claim, and to respond to VA notices.  His claim was 
readjudicated de novo under the VCAA.  Under these 
circumstances the Board finds that there is no prejudicial 
error to the veteran in the timing of the VCAA notice.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the veteran's service medical records have been 
obtained, as have various treatment records.  The veteran was 
afforded a VA examination in July 1997 to determine the 
current nature and likely etiology of the low back 
disability.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would only needlessly delay 
appellate review.

 Factual Background

The veteran's service medical records reveal that he 
responded in the affirmative to the question concerning 
"recurrent back pain" in the report of medical history 
which he completed in connection with his December 1966 pre-
induction physical examination.  The examiner noted "back 
sprain - diving; no M.D.; wears support"; also noted was 
pain in the right flank region.  The veteran was found fit 
for service.

The veteran entered service in August 1967.  Service medical 
records further reflect that in October 1967, the veteran was 
treated at Martin Army Hospital.  X-ray studies revealed a 
bilateral pars defect at L5 with 1 degree slippage.  
Spondylolysis and spondylolisthesis were noted.  The examiner 
stated "These are symptomatic and disqualifying. . .  He is 
unfit for military service . . ."

"Spondylolisthesis is defined as 'forward displacement of 
one vertebra over another, usually of the fifth lumbar over 
the body of the sacrum, or of the fourth lumbar over the 
fifth, usually due to a developmental defect in the pars 
interarticularis.' Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988).
. . . . Spondylolysis is not the same disorder as 
spondylolisthesis.  Spondylolysis is defined as a 
"dissolution of a vertebra; a condition marked by 
platyspondylis, aplasisa of the vertebral arch, and 
separation of the pars interarticularis." Dorland's at 1567.  
Platyspondylis is a "congenital [present at birth] flattening 
of the vertebral bodies," Id. at 111 . . . ."  Smith v. 
Derwinski, 1 Vet. App. 235, 236 (1991).

Medical Board proceedings in November 1967 noted that the 
veteran presented with a history of having injured his back 
approximately four years prior to service.  According to the 
veteran's history, he injured his back the first time while 
driving, then he injured his back again while working out on 
a trampoline.  According to the veteran, he was not seen by a 
physician either time.  Then, just prior to entry into 
service, the veteran was in an automobile accident and 
sprained the muscles of the lower back.  The veteran reported 
that since entering service, that while doing PT in basic 
training, his back had given way and he was subsequently 
referred for orthopedic evaluation.  X-rays revealed 
spondylolysis and spondylolisthesis, manifested by a 
bilateral pars defect at L5 with 1 degree slippage.  In other 
words, the veteran had a deformity of the spinal column L5, 
according to the November 1967 Report of Medical Board 
Proceedings.  The disability was noted to have pre-existed 
service.  The veteran was found physically unfit for military 
service and was disqualified for enlistment.  It was 
recommended that he be separated from service based on a 
finding that further duty may aggravate the condition.  The 
veteran was thereafter discharged in November 1967, after 
three months of active service.

Nowhere in the service medical records is there noted a fall; 
and there is no indication that the veteran reported such to 
health care providers or otherwise.

Post-service medical records show that the veteran sustained 
multiple injuries of the back and neck in an automobile 
accident in 1992.  The evidentiary record contains multiple 
VA and private treatment reports noting cervical spine 
disability with neck pain referable to injuries sustained in 
the 1992 automobile accident.  The veteran ceased working 
coincident with that accident.  

The veteran filed his original claim of service connection 
for a back injury in November 1995.  He was afforded a VA 
examination in January 1996.  The veteran reported that he 
fell during basic training and was sent to the hospital where 
he was found to have what he termed a "missing bone" in his 
back.  It was noted that spondylolisthesis was probably found 
at that time.  The veteran also noted that he was told that 
he should not have come into the service and was discharged 
shortly thereafter.  The veteran also noted that he sustained 
a severe neck injury during an automobile accident in 
February 1992.  The diagnoses included that of 
spondylolisthesis, by history, of the lumbar spine.

In a July 1996 RO rating decision, service connection for 
spondylolysis and spondylolisthesis was denied.  The RO found 
that the evidence showed that the veteran had a defect prior 
to service, and the evidence did not show that the veteran 
sustained an injury to his back during service, or that the 
veteran's pre-existing back disability underwent an increase 
in severity during service beyond the natural progression.  

In his VA Form 9, substantive appeal of November 1996, the 
veteran asserted that the record showed that he was fit for 
service at induction, and that he was released from active 
duty because of an injury to his back in basic training.  The 
veteran further contended that his case is a clear case of 
aggravation of a pre-existing condition.  The veteran 
submitted several lay statements from both family and fellow 
soldiers who reported that the veteran fell off a platform 
during basic training and injured his back.
  
The veteran was afforded another VA examination in July 1997.  
The veteran once again reported that he injured his back 
during basic training.  The diagnoses included that of 
spondylolisthesis of the lumbar spine.  An August 1998 
private medical report notes that the veteran had diagnoses 
of herniated intervertebral disc C5-6; spondylolisthesis 
lumbar spine; osteoarthritis cervical spine and lumbar spine; 
and probable superimposed rheumatoid arthritis.  

The case was remanded by the Board to the RO in February 2000 
for additional development of the evidentiary record.  
Pursuant to the remand instructions, the RO attempted to 
obtain additional medical treatment records which might 
provide a basis for finding that the veteran was hospitalized 
for an injury to his back in service as he claimed.  In 
response to two RO requests for records from Martin Army 
Hospital, a hospital representative reported to the RO that a 
thorough search of their files produced no record of 
treatment of the veteran.

As noted in the Introduction, the Newark RO confirmed and 
continued previous denials of the veteran's claim, and the 
case is once again before the Board.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

Presumption of soundness/aggravation of pre-existing 
disability

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

As noted above, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b) (2003), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service. According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service. VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

Analysis

The veteran is seeking entitlement to service connection for 
spondylolysis and spondylolisthesis.  He has asserted that he 
had no pre-existing back disorder and that his current 
spondylolysis and spondylolisthesis of the lumbar spine was 
incurred in service.  He contends that he was found to be fit 
for duty at his enlistment examination.  He asserts that his 
spondylolysis and spondylolisthesis were not diagnosed until 
after he entered service and sustained an injury to his back.  
He maintains that he fell from a platform shortly after 
completion of basic training, injuring his back.  He further 
maintains that he was hospitalized for several days due to 
the back injury, and that he was discharged shortly after his 
recovery.  

The veteran alternatively asserts that if his spondylolysis 
and spondylolisthesis indeed preexisted military service, 
which he disputes, that the conditions were aggravated by the 
in-service injury.  

The Board must initially determine whether, under 38 U.S.C.A. 
§ 1111, the presumption of soundness is rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2003).

The Board again notes VAOPGCPREC 3-2003, which states:  "The 
plain language of this statute [38 U.S.C. § 1111] provides 
that the presumption of soundness of this statute provides 
that the presumption of soundness is rebutted only if clear 
and unmistakable evidence establishes both that (1) the 
condition existed prior to service and (2) the condition was 
not aggravated by service."

Concerning the first element, the service medical records 
show that upon entry into service, the veteran was examined 
and complained of prior back trouble.  Moreover, the examiner 
specifically noted that the veteran had a prior back sprain 
for which he wore support and continued to complain of pain 
in the right flank.  Then, at the time of his Medical Board 
Proceedings in November 1967, the veteran reported that he 
injured his back three different times prior to service.  The 
medical board, composed of three physicians, characterized 
the veteran's problem as "EPTS" [existing prior to 
service].

The record thus unequivocally shows that the veteran injured 
his back prior to service and that such injury and continuing 
pain was noted by the examiner during the pre-enlistment 
physical examination.  During the veteran's brief service, he 
again reported pre-service back problems [and, incidentally 
no in-service back injury].  In addition, three military 
physicians determined that the back disability existed prior 
to his enlistment.  In light of this powerful contemporaneous 
evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran had spondylolysis and 
spondylolisthesis which existed prior to service.  

The veteran has advanced two arguments as to this point.  
First, he correctly notes that he was found to be fit for 
service.  He therefore contends that this fact effectively 
rebuts the presumption of soundness.  The Board disagrees.  
The law and regulations discussed above require that there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service, not that such defect, 
infirmity, or disorder was productive of disqualifying 
impairment at the time of service entry.  Indeed, if this or 
any other veteran was disqualified from service before 
enlistment, they would have not have any military service and 
the presumption would be useless.  The presumption of 
soundness is potentially applicable in such situations as the 
one currently before the Board: an individual is found to be 
fit for enlistment but sometime thereafter (usually shortly 
after entrance) a defect is discovered which renders him 
unfit.

In short, while no apparent functional impairment was shown 
at the time the veteran entered service, there was clear and 
unmistakable evidence of a preexisting back disability 
contained in the report of medical history signed by a 
physician.  

The second argument advanced by the veteran (although he has 
been somewhat inconsistent as to this point) he had no back 
problems whatsoever before service and that he injured his 
back in a fall in service.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places far greater weight of medical evidence on the service 
medical records, including the veteran's statements contained 
therein, than it does on the veteran's very recent 
statements.  The December 1966 report of medical history 
which was signed by the veteran and by a physician clearly 
indicated that he had back problems, evidently due to a 
diving injury.  The veteran elaborated during service that he 
injured his back three times before service (diving, 
trampoline and a motor vehicle accident).  The service 
medical records  further indicated that his back again began 
bothering him which doing physical training in basic.  There 
is no hint of a fall from a platform as the veteran now 
alleges.  The veteran's current contentions are lacking in 
credibility and are outweighed by the service medical 
records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

To the extent that statements of others echo the veteran's 
contentions, these statements appear to be based on the 
veteran's own recollection of events, are contradicted by the 
negative contemporaneous medical records and are similarly 
lacking in probative value.  

In short, clear and unmistakable evidence establishes that 
the back condition existed prior to service.  The next matter 
which must be resolved is whether there is clear and the 
veteran's preexisting spondylolysis and spondylolisthesis was 
aggravated during service.  Thus, the record must establish 
that there was an increase in disability during service that 
was not due to the natural progress of the disease.  

As alluded to above, the veteran reported back problems 
during basic training.
X-ray studies from October 1967 revealed spondylolysis and 
spondylolisthesis, manifested by a bilateral pars defect at 
L5 with 1 degree slippage.  The veteran was separated from 
service within a few weeks.  No further complaints, findings, 
treatment, or diagnosis of a low back disability were made 
during service, with the exception of the medical board 
proceedings, which in essence endorsed the October 31, 1967 
findings.  

There is no medical evidence of any back problems for over 
two decades after service.  He sustained spinal injuries in 
an automobile accident in 1992 and did not file a claim of 
entitlement to service connection until 1995. 

Thus, in sum, the veteran sought treatment on one occasion 
during service for complaints of back pain.  There is no 
evidence of any back problems for approximately a quarter of 
a century thereafter, coincident with the 1992 motor vehicle 
accident.  The Court has held that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Here there is absolutely no evidence of such 
worsening of the condition.  The veteran complained of back 
problems before service, and during service, but not for 
decades thereafter.  
Indeed, the Medical Board Proceedings Report specifically 
noted that the veteran was being discharged so that he would 
not aggravate his pre-existing back disorder.  Based on this 
record, the Board concludes that clear and unmistakable 
evidence establishes the veteran's pre-existing back 
condition was not aggravated by his brief service.

The veteran contends that he fell off a platform and was 
immobilized and hospitalized for several days.  Despite 
efforts on the part of VA to track down this purported 
hospitalization, documented elsewhere in this decision, there 
is no objective evidence establishing that such fall and 
hospitalization ever occurred.  On the contrary, the service 
medical records noted that the veteran reported several 
instances of back trouble prior to service, several instances 
of his back giving way during basic training, and x-ray 
studies showing spondylolysis and spondylolisthesis that 
existed prior to service.  It is safe to assume that if the 
purported fall and hospitalization actually happened these 
would have been discussed in the medical board report.  There 
is no such reference.  

In short, as discussed the Board believes that the veteran's 
recent statements concerning the purported fall and 
hospitalization are not credible in light of the entire 
record and that they therefore are entitled to no weight.  
See Curry and Cartright, both supra.      

The Board further finds it significant to note, in the 
context of the veteran's contention that his back disability 
was aggravated by military service, that following the 
veteran's discharge from service, the veteran did not file a 
claim of service connection for a back disability until 1995, 
almost 30 years after discharge from service.  Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board also points out that 
the medical evidence of record shows that the veteran 
sustained multiple injuries to his spine in an automobile 
accident in 1992, many years after service and with no 
intervening medical treatment, but only three years before 
the veteran filed his original claim of service connection.  

Therefore, for reasons expressed immediately above, the Board 
finds that the veteran clearly and unmistakably had 
spondylolysis and spondylolisthesis prior to his entry into 
active duty, and that clearly and unmistakably there was no 
increase in severity of the pre-existing back disability 
during or due to his brief military service.  For these 
reasons, the benefit sought on appeal is accordingly denied.  


ORDER

Service connection for spondylolysis and spondylolisthesis of 
the lumbar spine is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



